DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Malcolm McGowan on January 7, 2021.

The application has been amended as follows: 
IN THE SPECIFICATION 
Please rewrite the paragraph bridging pages 15 and 16 as shown below: -- 
DYNAFLOW™ system with Resolve chip was used for patch-clamp experiments: The electrophysiological recordings from HEK-293 cells were performed under voltage-clamp conditions using patch-clamp technique and the DYNAFLOW™ system (DYNAFLOW™ Pro II Platform Zeiss Axiovert 25; Cellectricon AB, Sweden) with Resolve chips as application system. 
--

GABA applications: By using the DYNAFLOW™ equipment it was possible to study transfected HEK-293 during almost physiological conditions. The DYNAFLOW™ system allowed application of solutions for as short as 40 ms up to minutes in time. Physiologically, in the synaptic cleft, GABA was released in mM range for about 2 ms. In these experiments we apply GABA ± steroid for 40 ms. It was found that in almost all cells, the first GABA application gave a smaller response than the second GABA application. There was no difference in response between the second and the third GABA application. Therefore, the first GABA application was always repeated twice and the second response was used in the analysis. 
--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted on page 10 of the present specification, 3beta-hydroxy-5alpha-pregnan-20-one surprisingly functions as an efficient blocker of the 3alpha-hydroxy-pregnane/pregnene-steroid action at the GABAA receptor subtype alpha1, beta,gamma but act differently on the alpha4,beta,delta subtype and can antagonize actions of 3alpha-hydroxy-androstane/androstene-steroids being positive GABAA receptor modulator. 
Therefore, even though, the art teaches the use of 3alpha-hydroxy-5alpha-pregnan-20-one for treating tremors, including essential tremor (see for example, US 201748327), because 3beta-hydroxy-5alpha-pregnan-20-one acts differently than alpha-hydroxy-5alpha-pregnan-20-one, the skilled artisan in the art at the time of the present invention would not have had the reasonable expectation that the corresponding 3beta-compound would also be useful in treating essential tremor as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BARBARA P BADIO/Primary Examiner, Art Unit 1628